56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Chuvez McGuire INGRAM, Plaintiff-Appellant,andCONSOLIDATED HOLDING CORPORATION, Plaintiff,v.FREDERICK COMMUNITY COLLEGE, Defendant-Appellee.Chuvez McGuire INGRAM, Plaintiff-Appellant,andCONSOLIDATED HOLDING CORPORATION, Plaintiff,v.FREDERICK COMMUNITY COLLEGE, Defendant-Appellee.Chuvez Mcguire INGRAM, Plaintiff-Appellant,andCONSOLIDATED HOLDING CORPORATION, Plaintiff,v.ASSOCIATES FINANCIAL SERVICES COMPANY OF KENTUCKY,INCORPORATED;  Caudill, Hodges & Haynes,Attorneys-At-Law, Defendants-Appellees.
Nos. 95-1058, 95-1109, 95-1203.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 23, 1995.

Chuvez McGuire Ingram, Appellant Pro Se.  Michael Joseph McAuliffe, QUINN, MCAULIFFE & DUMAIS, Rockville, MD, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant noted these appeals outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain extensions of the appeal periods within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note timely appeals or obtain extensions of the appeal periods deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeals.  With regard to No. 95-1058, we deny leave to proceed in forma pauperis, and grant Appellee's motion to dismiss the appeal as untimely.  We also grant Appellee's motion to dismiss the appeal as untimely in No. 95-1109.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED